Citation Nr: 1029635	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left lumbar radiculopathy.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from March 1948 to March 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 2009, the Board remanded the issues of an increased 
rating for left lumbar radiculopathy and TDIU.  This decision 
also adjudicated six other issues which are therefore no longer 
in appellate status before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left lumbar radiculopathy does not result in 
significant, if any, sensory or motor deficit.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
left lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial claim 
for benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
additional notice is required in the adjudication process because 
of the other forms of notice, such as notice contained in the 
rating decision and statement of the case (SOC), have already 
provided the claimant with the notice of law applicable to the 
specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 
(Fed. Cir. 2007).  The Board further notes that the Veteran was 
provided full notice by a December 2008 letter from the RO.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran's private 
medical records have been obtained and he has been provided VA 
medical examinations.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any additional 
records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The September 2003 rating decision on appeal granted the Veteran 
service connection for left lumbar radiculopathy effective from 
February 20, 2003.  The RO awarded the Veteran an initial 10 
percent rating for this disability under Diagnostic Code 8520.

After a review of the evidence pertaining to the Veteran's left 
lumbar radiculopathy, the Board has determined that the most 
appropriate diagnostic code for evaluation of the disability is 
the code it is currently rated under, Diagnostic Code 8520.  
Neither the Veteran nor his representative have suggested that 
another diagnostic code be used or would otherwise be more 
appropriate.

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic nerve.  
With complete paralysis, the foot dangles and drops, no active 
movement of muscles below the knee is possible, and flexion of 
the knee is weakened or (very rarely) lost.  When there is 
incomplete paralysis, a 60 percent rating is in order for severe 
disability with marked muscular atrophy.  Moderately severe 
incomplete paralysis warrants a 40 percent evaluation.  Moderate 
or mild incomplete paralysis warrants a 20 percent or a 10 
percent rating, respectively.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).  

The Veteran's current 10 percent rating under Diagnostic Code 
8520 is consistent with incomplete paralysis of the sciatic nerve 
which is mild.  To obtain the next highest rating of 20 percent, 
incomplete paralysis which is moderate in nature must be shown.

On VA examination in April 2003 the Veteran reported radicular 
symptoms from the left lower back down to the into the left leg 
and into the left foot.  Neurological examination was nonfocal, 
although he had a straight leg raise which was positive on the 
left.  The Veteran indicated that he had some sciatic pain on the 
left when examined by VA in November 2008.  The examiner noted 
that the Veteran had negative straight leg lift on both sides.  
The examiner stated that the Veteran had no indication of left 
lower extremity radiculopathy or sensory deprivation.  The 
Veteran was provided another VA examination in March 2010.  This 
examiner stated that there was no motor and no sensory deficit in 
the lower extremities and that there was no evidence of 
radiculopathy on examination, or by history.

The private medical records and VA treatment records in the 
claims file do not show that the Veteran has more than mild left 
lumbar radiculopathy.

After a careful review of the evidence, the Board identified no 
aspect of the Veteran's service-connected radiculopathy that 
would enable it to conclude that the type and degree of 
symptomatology contemplated for a 20 percent rating are met or 
approximated.  Moderate left lumbar radiculopathy has not been 
identified.  There appears to be no limitation in lower extremity 
function due to the separately service-connected left lumbar 
radiculopathy.  Furthermore, with the exception of the April 2003 
VA examination report, the medical evidence is negative for left 
lumbar radiculopathy.  In short, an initial rating in excess of 
10 percent is not warranted.

In this case the Veteran has not been shown to have more than 
mild left lumbar radiculopathy at any time since the grant of 
service connection.  Accordingly, a staged rating in excess of 10 
percent for left lumbar radiculopathy is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Higher ratings may be awarded on an extraschedular basis when the 
evidence shows that the rating criteria found in the schedular 
are inadequate.  The Court has recently clarified the analytical 
steps necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

Following a complete review of the record, the Board finds that 
the evidence of record does not present such an exceptional 
disability picture that the available schedular evaluation is 
inadequate.  In this case the Veteran's left lumbar radiculopathy 
has not resulted in marked interference with employment or 
resulted in frequent hospitalization.  The minimal symptoms shown 
on examination are more than adequately compensated by the 10 
percent schedular rating currently assigned.  Consequently, a 
referral for extraschedular consideration is not indicated.

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for the 
service-connected left lumbar radiculopathy.  The benefit sought 
on appeal is accordingly denied.


ORDER

An initial rating in excess of 10 percent for left lumbar 
radiculopathy is denied.


REMAND

With respect to the Veteran's claim for TDIU, the Veteran 
currently has four service-connected disabilities and these 
disabilities result in a combined rating of 60 percent.  The 
record reveals that in May 2010 the AMC determined that referral 
of the TDIU claim for an extra-schedular evaluation was 
necessary.  A May 2010 supplemental statement of the case 
indicates that consideration of the Veteran's TDIU claim had been 
deferred for referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service.  Currently the 
record does not show that such referral was accomplished.  
Consequently, the Veteran's TDIU appeal must be remanded so that 
such extra-schedular consideration may be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension Service 
for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

2.  If the benefit sought on appeal is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case, and allow the appropriate time for 
response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


